OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07318 Pioneer Series Trust VIII (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: August 31, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer International Value Fund Schedule of Investments 8/31/14 (unaudited) Shares Value COMMON STOCKS - 96.3% Energy - 7.6% Oil & Gas Equipment & Services - 1.7% Schlumberger, Ltd. $ Integrated Oil & Gas - 4.4% BG Group Plc $ Eni S.p.A. Royal Dutch Shell Plc Total SA $ Oil & Gas Exploration & Production - 1.5% Encana Corp. $ Total Energy $ Materials - 10.1% Commodity Chemicals - 1.2% Kuraray Co., Ltd. $ Diversified Chemicals - 2.6% BASF SE $ Incitec Pivot, Ltd. $ Fertilizers & Agricultural Chemicals - 1.6% Syngenta AG $ Specialty Chemicals - 1.5% Croda International Plc $ Paper Packaging - 1.8% Amcor, Ltd. $ Diversified Metals & Mining - 1.4% BHP Billiton, Ltd. $ Total Materials $ Capital Goods - 13.9% Aerospace & Defense - 0.6% Rolls-Royce Holdings Plc $ Building Products - 1.2% Daikin Industries, Ltd. $ Electrical Components & Equipment - 3.3% Hitachi, Ltd. $ Schneider Electric SE $ Heavy Electrical Equipment - 1.3% ABB, Ltd. $ Industrial Conglomerates - 2.4% Koninklijke Philips NV $ Siemens AG $ Construction & Farm Machinery & Heavy Trucks - 1.9% Komatsu, Ltd. $ Kubota Corp. $ Industrial Machinery - 3.2% GEA Group AG $ Nabtesco Corp. $ Total Capital Goods $ Automobiles & Components - 6.1% Auto Parts & Equipment - 0.6% GKN Plc $ Tires & Rubber - 2.1% Bridgestone Corp. $ Cie Generale des Etablissements Michelin $ Automobile Manufacturers - 3.4% Daimler AG $ Honda Motor Co., Ltd. Tata Motors, Ltd. $ Total Automobiles & Components $ Consumer Durables & Apparel - 2.1% Homebuilding - 1.8% Sekisui Chemical Co., Ltd. $ Textiles - 0.3% Pacific Textiles Holdings, Ltd. $ Total Consumer Durables & Apparel $ Consumer Services - 1.0% Restaurants - 1.0% Domino's Pizza Group Plc $ Total Consumer Services $ Retailing - 1.3% Apparel Retail - 1.3% Hennes & Mauritz AB $ Total Retailing $ Food & Staples Retailing - 3.3% Drug Retail - 1.6% Sundrug Co., Ltd. $ Food Retail - 1.7% Casino Guichard Perrachon SA $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 2.8% Soft Drinks - 1.2% Suntory Beverage & Food, Ltd. * $ Packaged Foods & Meats - 1.6% Danone SA $ Total Food, Beverage & Tobacco $ Household & Personal Products - 3.1% Household Products - 3.1% Henkel AG & Co. KGaA $ Unicharm Corp. $ Total Household & Personal Products $ Health Care Equipment & Services - 1.5% Health Care Services - 1.5% Fresenius SE & Co. KGaA $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 7.9% Pharmaceuticals - 6.2% Novartis AG $ Roche Holding AG Shire Plc $ Life Sciences Tools & Services - 1.7% Gerresheimer AG $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 7.2% Diversified Banks - 7.2% Banco Bilbao Vizcaya Argentaria SA $ Barclays Plc BNP Paribas SA National Australia Bank, Ltd. Sumitomo Mitsui Financial Group, Inc. Swedbank AB $ Total Banks $ Diversified Financials - 1.3% Diversified Capital Markets - 1.3% UBS AG $ Total Diversified Financials $ Insurance - 7.4% Insurance Brokers - 1.4% Aon Plc * $ Multi-line Insurance - 5.0% Allianz SE * $ AXA SA Zurich Insurance Group AG $ Property & Casualty Insurance - 1.0% ACE, Ltd. $ Total Insurance $ Real Estate - 5.1% Diversified REIT - 2.6% Hibernia Real Estate Investment Trust plc * $ Wereldhave NV $ Industrial REIT - 1.2% Goodman Group $ Real Estate Operating Companies - 1.3% GAGFAH SA * $ Total Real Estate $ Software & Services - 1.4% IT Consulting & Other Services - 1.4% Fujitsu, Ltd. $ Total Software & Services $ Technology Hardware & Equipment - 5.1% Computer Storage & Peripherals - 0.7% NetApp, Inc. $ Electronic Equipment Manufacturers - 0.5% PAX Global Technology, Ltd. * $ Electronic Components - 3.9% Hoya Corp. $ Murata Manufacturing Co., Ltd. Yaskawa Electric Corp. $ Total Technology Hardware & Equipment $ Telecommunication Services - 5.6% Integrated Telecommunication Services - 2.3% Nippon Telegraph & Telephone Corp. $ Orange SA $ Wireless Telecommunication Services - 3.3% SoftBank Corp. $ Vodafone Group Plc $ Total Telecommunication Services $ Utilities - 2.5% Electric Utilities - 1.6% Red Electrica Corp SA $ Multi-Utilities - 0.9% GDF Suez $ Total Utilities $ TOTAL COMMON STOCKS (Cost $178,341,879) $ TOTAL INVESTMENT IN SECURITIES - 96.3% (Cost $178,341,879) (a) (b) $ OTHER ASSETS & LIABILITIES - 3.7% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. REIT Real Estate Investment Trust. (a) AtAugust 31, 2014, the net unrealized appreciation on investments based on cost for federal income tax purposes of $179,169,461 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ (b) Distributions of investments by country of issue (excluding temporary cash investments) as a percentage of total investment in securities, is as follows: Japan % France Germany Switzerland United Kingdom Australia Spain Sweden Netherlands Jersey Channel Islands Curacao Canada Luxembourg Ireland India Other (individually less than 1%) % TOTAL RETURN SWAP AGREEMENTS Notional Principal Counterparty Pay / Receive Obligation Entity/Index Coupon Expiration Date Net Unrealized Appreciation (Depreciation) JPY Citibank NA Pay JPX-NIKKEI INDEX 400 1M Libor +53 bps $ NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: JPY Japanese Yen Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (Including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (Including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) are categorized as Level 3. The following is a summary of the inputs used as ofAugust 31, 2014, in valuing the Fund’s investments: Level 1 Level 2 Level 3 Total Common Stocks* Energy Oil & Gas Equipment & Services $ $
